DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 2-28, 30-32 were previously pending and subject to a Non-Final Office Action having a notification date of May 15, 2020 (“Non-Final Office Action”).  Following the Non-Final Office Action, Applicant filed an Amendment on November 16, 2020 amending claims 2, 9, and 16.  
Claims 2-28, 30-32 are currently pending with claims 2, 9, 16 and 20 being independent, and have been examined.
Examiner Notes
Claim 2 line 5 recites “computer database of the company”. Claim 9 line 5 recites “computer database of the company”. Claim 16 line 5 recites “computer database of the company”. Claim 20 line 4 recites “computer database of a company”. The Examiner notes that this limitation is not supported in the originally filed Specification and Claims. This limitation first appeared in the claims of U.S. Patent Application No. 13/592,202 filed August 22, 2012, now U.S. Patent No. 8731963. Thus, the claims are given the priority date of August 22, 2012.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on November 16. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Response to Applicant’s Remarks Concerning Objections of the Specification
Applicant’s arguments, see Applicant’s remarks, page 13, filed November 16, 2020, with respect to the Objections of Specification have been fully considered and are persuasive. The Specification page 
Response to Applicant’s Remarks Concerning Double Patenting Rejections 
Applicant’s arguments, see Applicant’s remarks, page 13, filed November 16, 2020, with respect to Double Patenting Rejections have been fully considered and are persuasive. The Applicant filed a Terminal Disclaimer on November 18, 2020. Thus, the rejections have been withdrawn.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112(b)
Applicant’s arguments, see Applicant’s remarks, page 23, filed November 16, 2020, with respect to Rejections under 112(b) have been fully considered and are persuasive. The Applicant amended the claims to fix the antecedent basis issues. Thus, the rejections have been withdrawn.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's remarks, pages 14-23, Remarks Regarding 35 U.S.C. § 101 Rejection Section, filed November 16, 2020, with respect to the rejections of claims 2-28, 30-32 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 2-28, and 30-32 under 35 U.S.C. § 101 are being maintained. Please see updated rejection below.
Applicant claims that:
The claims are not directed to an abstract idea because the claims are directed to computer system and computerized method. It is not methods of organizing human activity because it is non-human activity (i.e., a computer-implemented method). It is also not a mental process.
The claims recite significantly more such as “receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company's prescription drug, any and all prescriptions for the company's prescription drug with the potential for abuse, misuse or diversion” and recite features such as “checks for abuse ……by transforming prescription data, patient data, and prescriber data into one or more queries to access data in the exclusive computer database that relates to abuse, misuse, or diversion, the queries indicating whether investigable abuse, misuse, or diversion has occurred…… controls the distribution of the company's prescription drug based upon a the transformation of the prescription data, patient data, and prescriber data in response to the checking for abuse, misuse, or diversion, and authorizes filling of a prescription for the company's prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident……indicates that such incident has been investigated, and ……indicates that such incident does not involve abuse, misuse or diversion” which is an improvement to another field (healthcare field).
Regarding A, the examiner asserts that the identified abstract idea in the 101 rejection above clearly falls within the “certain methods of organizing human activity” because checking abuse data and control prescription filling based on abuse data all relate to managing human behavior/interactions between people.  Furthermore, the limitations constitute (b) “a mental process” because checking for abuse data and authorizing filling of prescriptions are observations/evaluations/analyses that can be performed in the human mind or with a pen and a pencil.
Regarding B, for the limitation “receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for 
Regarding the limitation of “checks for abuse ……by transforming prescription data, patient data, and prescriber data into one or more queries to access data in the exclusive computer database that relates to abuse, misuse, or diversion, the queries indicating whether investigable abuse, misuse, or diversion has occurred…… controls the distribution of the company's prescription drug based upon a the transformation of the prescription data, patient data, and prescriber data in response to the checking for abuse, misuse, or diversion, and authorizes filling of a prescription for the company's prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident……indicates that such incident has been investigated, and ……indicates that such incident does not involve abuse, misuse or diversion”, the Examiner submits that these limitations are categorized as abstract idea as explained in the updated § 101 rejection section because checking for abuse data and authorizing filling of prescriptions are managing human behavior/interactions between people and observations/evaluations/analyses that can be performed in the human mind and/or with a pen and pencil. 
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s remarks, pages 11-12, Remarks Regarding 35 U.S.C. § 103 Rejections Section, filed November 16, 2020, with respect to rejections of claims 2-28, 30-32 under 35 U.S.C. § 103 have been fully considered.  The rejections of claims 2-28, 30-32 under 35 U.S.C. § 103 are being maintained in this this FINAL OFFICE ACTION.
claim 2, the applicant assets that Denny does not teach the feature of “exclusive computer of the company”. Examiner notes that this feature was not supported in the originally filed Specification and Claims. This feature first appeared in the claims of U.S. Patent Application No. 13/592,202 filed August 22, 2012, now U.S. Patent No. 8731963. Thus, the claims are given the priority date of August 22, 2012. Examiner found a new reference Jayawant (“The controversy surrounding OxyContin abuse: issues and solutions, Therapeutics and Clinical Risk Management 2005:1(2) 77– 82” to Jayawant) to disclose this feature. See abstract, Purdue Pharma developed a database to identify OxyContin abusers throughout the nation. This database is owned by the drug company Purdue Pharma and thus is Purdue Pharma’s exclusive database. Please see updated § 103 rejection below.
The applicant also argues that Denny reference does not teach “any and all physicians”. However, Cunningham teaches any and all physicians or other prescribers of the company's prescription drug (See at least Col. 6 lines 41-42, 47-48, prescriber and pharmacy transactions are all monitored and recorded into the central database. Thus, all the physician and prescriber information is recorded in the central database) in order to more effectively, efficiently and practically manage distribution of prescribed pharmaceutical products (see Col. 2 lines 46-48 of Cunningham).
Therefore, it would have been obvious to one of ordinary skill in the art of pharmaceutical product prescription tracking before the effective filing date of the claimed invention to modify the method of Denny to include any and all physicians or other prescribers of the company's prescription drug as taught by Cunningham in order to more effectively, efficiently and practically manage distribution of prescribed pharmaceutical products. Please see updated § 103 rejection below.
The applicant also argues that Denny reference does not teach “the computer processor checks for abuse with the exclusive computer database by transforming prescription data, patient data, and prescriber data into one or more queries to access data in the exclusive computer database that relates to abuse, misuse, or diversion, the queries indicating whether investigatable abuse, misuse, or diversion 
Finally, the applicant argues that the combination of Denny and Mayaud reference does not teach the feature “entering into and maintaining with the exclusive computer database any information that may suggest that the patient or the prescriber has abused, misused, or diverted said prescription drug”. The applicant argues that the Mayaud reference only teaches that the patient general drug abuse behavior is recorded but not an abuse for a particular drug. Examiner respectfully disagrees with Applicant’s assertions. Mayaud reference records patient’s prescription history and abuse history in order to prevent abuse such as duplication of a prescription to indulging in abusive ingestion or illicit resale and this is especially prevalent with analgesics. See Col. 27 lines 48-54. Thus in Mayaud, the abuse behavior recorded is an abuse for a particular prescription drug especially analgesics.

claims 9, 16, and 20, as those assertions described for claim 2 above. For similar reasons as discussed above, the rejections of claims 2, 9, 16 and 20, under 35 U.S.C. § 103 are being maintained.
In regard to claim 28, the applicant assets that McQuade reference does not teach the feature of “inventory of the prescription drug is owned by the company, and wherein the inventory is consigned to the exclusive central pharmacy and managed by the exclusive central pharmacy”. The applicant argues that McQuade disclosed using of a sales representative’s inventory and not an exclusive central pharmacy. Examiner respectfully disagrees with Applicant’s assertions. McQuade discloses a method for tracking prescription drugs using a central inventory database. See abstract and claim 1. Sales representative’s inventory is local inventory database. See [46] and claim 1. Central inventory updates the quantities of the filled prescription drug at the time of transaction using bar code. Local inventory also updates the same information using bar code. Thus, the central inventory database is managing the prescription drug inventory. For the reasons above, the rejections of claims 28, under 35 U.S.C. § 103 is being maintained.
In regard to claim 30, the applicant assets that Denny reference does not teach the feature of “generating periodic reports to evaluate potential diversion patterns”. Applicant argues that the Denny reference only teaches generating periodic report but didn’t teach use such reports to evaluate potential diversion pattern. Examiner respectfully disagrees with Applicant’s assertions. The limitation of “to evaluate potential diversion patterns” is a recitation of intended use and does not have any patentable weight, and the method disclosed is capable of being used to evaluate potential diversion patterns. Please see updated § 103 rejection below. For the reasons above, the rejections of claims 30, under 35 U.S.C. § 103 is being maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-28 and 30-32 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 2-8, 20-28, and 30-32 are directed to a method (i.e., a process), claims 9-19 are directed to a non-transitory computer readable medium (i.e., a manufacture).  Accordingly, claims 2-28 and 30-32 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 2 includes limitations that recite an abstract idea.
Specifically, independent claim 2 recites:
A method, using a computer processor and an exclusive computer database, to control a distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising: 

entering into the computer processor and the exclusive computer database information sufficient to identify the any and all patients for whom the company's prescription drug is prescribed; 
entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the company's prescription drug; and 
entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug; 
wherein the computer processor checks for abuse with the exclusive computer database by transforming prescription data, patient data, and prescriber data into one or more queries to access data in the exclusive computer database that relates to abuse, misuse, or diversion, the queries indicating whether investigable abuse, misuse, or diversion has occurred; and 
wherein the computer processor controls the distribution of the company's prescription drug based upon the transformation of the prescription data, patient data, and prescriber data in response to the checking for abuse, misuse, or diversion, and authorizes filling of a prescription for the company's prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the exclusive computer database indicates that such incident has been investigated, and the exclusive computer database indicates that such incident does not involve abuse, misuse or diversion.
certain
methods of organizing human activity” because prescription abuse prevention relate to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because checking for abuse of prescription drug and authorizing filling of prescription are observations/evaluations/analyses that can be performed in the human mind.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 3-8, 27-28, and 30-32 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 3-6, these claims merely recite specific manners of checking for abuse of prescription drug that was indicated as being part of the at least one abstract idea previously. 
In relation to claims 7-8, these claims merely recite a specific kind of drug which has a potential of being abused and the type of disease it can treat. 
In relation to claims 27-28, these claims constitute: (a) “certain methods of organizing human activity” because reconciling inventory of prescription drug relates to managing human behavior/interactions between people.  
In relation of claims 30-32, these claims constitute: (a) “certain methods of organizing human activity” because generating reports and determining payer for prescription drug all relate to managing human behavior/interactions between people.  

Representative independent claim 9 includes limitations that recite an abstract idea.
Specifically, independent claim 9 recites:
A non-transitory computer readable medium comprising instructions to control distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is 
receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company's prescription drug, any and all prescriptions for the prescription drug with the potential for abuse, misuse or diversion, the prescription drug sold or distributed under a single name in the United States; 
entering into the computer processor and the exclusive computer database information sufficient to identify the patient for whom said prescription drug was prescribed; 
entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of said prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe said prescription drug; 
entering into and maintaining with the exclusive computer database any information that may suggest that the patient or the prescriber has abused, misused, or diverted said prescription drug; and 
checking for abuse with the computer processor and the exclusive computer database by processing and tracking prescription data, patient data, and prescriber data to determine whether investigable abuse, misuse, or diversion has occurred, and controlling the distribution of said prescription drug based upon the processing and tracking of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and authorizing filling of prescriptions for said prescription drug if there is no record of an incident that may suggest abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer database indicates that such incident has been investigated, and the computer database indicates that such incident does not involve abuse, misuse or diversion.

methods of organizing human activity” because prescription abuse prevention relate to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because checking for abuse of prescription drug and authorizing filling of prescription are observations/evaluations/analyses that can be performed in the human mind.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 10-15 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 10-13, these claims merely recite specific manners of checking for abuse of prescription drug that was indicated as being part of the at least one abstract idea previously. 
In relation to claims 14-15, these claims merely recite a specific kind of drug which has a potential of being abused and the type of disease it can treat. 

Representative independent claim 16 includes limitations that recite an abstract idea.
Specifically, independent claim 16 recites:
A non-transitory computer-readable medium comprising instructions to control distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising: 
receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, any and all prescriptions for the company's prescription drug from any and all patients being prescribed the company's prescription drug, wherein 
entering into the computer processor and the exclusive computer database information sufficient to identify the patient for whom the company's prescription drug was prescribed; 
entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers were authorized to prescribe the company's prescription drug; 
entering into and maintaining with the computer processor and the exclusive computer database any information that may suggest that a patient or a prescriber has abused, misused, or diverted the company's prescription drug; 
checking for abuse with the computer processor and the exclusive computer database by querying, monitoring, and verifying prescription data, patient data, and prescriber data to access relational data in the exclusive computer database relating to abuse, misuse, or diversion to determine whether investigable abuse, misuse, or diversion has occurred, and controlling the distribution of said prescription drug based upon the querying, monitoring, and verifying of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and authorizing filling of the prescription for the company's prescription drug if there is no record of an incident that may suggest abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer database indicates that any such incident has been investigated and found not to involve abuse, misuse or diversion; and 
providing the company's prescription drug to the patient in order to treat the patient with the company's prescription drug; 

wherein said GHB drug product treats cataplexy in said patient.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because prescription abuse prevention relate to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because checking for abuse of prescription drug and authorizing filling of prescription are observations/evaluations/analyses that can be performed in the human mind.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 17-19 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 17-19, these claims merely recite specific manners of checking for abuse of prescription drug that was indicated as being part of the at least one abstract idea previously. 

Representative independent claim 20 includes limitations that recite an abstract idea.
Specifically, independent claim 20 recites:
A method, using a computer processor and an exclusive computer database, to control distribution of a single prescription drug that has a potential for misuse, abuse or diversion, comprising: 
receiving into the computer processor and the exclusive computer database of a company that obtained approval for distribution of the single prescription drug and storing in a computer memory of the company that obtained approval for distribution of the single prescription drug, any and all prescriptions for the single prescription drug received at a pharmacy and sold or distributed by the 
entering into the computer processor and the computer memory information sufficient to identify the patient for whom the single prescription drug is prescribed; 
entering into the computer processor and the computer memory information sufficient to identify any and all physicians or other prescribers of the single prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the single prescription drug, including verifying that the any and all prescribers' drug enforcement agency (DEA) number and state license are current and that there are no pending disciplinary actions against the any and all prescribers; 
verifying two or more of the following with the computer processor prior to providing the single prescription drug to the patient: patient name; patient address; that the patient has received educational material regarding the single prescription drug; a quantity of the single prescription drug; and dosing directions for the single prescription drug; and 
entering into and maintaining with the computer processor and the computer memory any information that indicates that the patient or a prescriber has abused, misused, or diverted the single prescription drug; 
wherein the computer processor checks for abuse with the computer memory by processing and tracking prescription data, patient data, and prescriber data in the exclusive computer database relating to abuse, misuse, or diversion to determine whether investigable abuse, misuse, or diversion has occurred; and 
wherein the computer processor controls the distribution of the prescription drug based upon the processing and tracking of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and authorizes filling of the prescriptions for the single prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer memory indicates that such incident has been investigated, and the computer memory indicates that such incident does not involve abuse, misuse or diversion.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because prescription abuse prevention relate to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because checking for abuse of prescription drug and authorizing filling of prescription are observations/evaluations/analyses that can be performed in the human mind.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 21-26 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 21-24, these claims merely recite specific manners of checking for abuse of prescription drug that was indicated as being part of the at least one abstract idea previously. 
In relation to claims 25-26, these claims merely recite a specific kind of drug which has a potential of being abused and the type of disease it can treat. 

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for independent claim 2, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method, using a computer processor and an exclusive computer database, to control a distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising: 
receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company's prescription drug, any and all prescriptions for the company's prescription drug with the potential for abuse, misuse or diversion; 
entering into the computer processor and the exclusive computer database information sufficient to identify the any and all patients for whom the company's prescription drug is prescribed; 
entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the company's prescription drug; and 
entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug; 
wherein the computer processor checks for abuse with the exclusive computer database by transforming prescription data, patient data, and prescriber data into one or more queries to access data in the exclusive computer database that relates to abuse, misuse, or diversion, the queries indicating whether investigable abuse, misuse, or diversion has occurred; and 
wherein the computer processor controls the distribution of the company's prescription drug based upon the transformation of the prescription data, patient data, and prescriber data in response to the checking for abuse, misuse, or diversion, and authorizes filling of a prescription for the company's prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the exclusive computer database indicates that such incident has been investigated, and the exclusive computer database indicates that such incident does not involve abuse, misuse or diversion.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of computer processor and computer database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation “receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company's prescription drug, any and all prescriptions for the 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 7 and 8: Regarding the additional limitation “a gamma hydroxy butyrate (GHB) drug product” and “cataplexy”, the Examiner submits that this additional limitation merely adds field of use to the at least one abstract idea (see MPEP § 2106.05(h)).
Claim 27: Regarding the additional limitations of computer processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claims 3-6, 28, 30-32 do not have any additional elements.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the 
Regarding claim 9, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A non-transitory computer readable medium comprising instructions to control distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising: 
receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company's prescription drug, any and all prescriptions for the prescription drug with the potential for abuse, misuse or diversion, the prescription drug sold or distributed under a single name in the United States; 
entering into the computer processor and the exclusive computer database information sufficient to identify the patient for whom said prescription drug was prescribed; 
entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of said prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe said prescription drug; 
entering into and maintaining with the exclusive computer database any information that may suggest that the patient or the prescriber has abused, misused, or diverted said prescription drug; and 
checking for abuse with the computer processor and the exclusive computer database by processing and tracking prescription data, patient data, and prescriber data to determine whether investigable abuse, misuse, or diversion has occurred, and controlling the distribution of said prescription drug based upon the processing and tracking of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and authorizing filling of prescriptions for said prescription drug if there is no record of an incident that may suggest abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer database indicates that such incident has been investigated, and the computer database indicates that such incident does not involve abuse, misuse or diversion.
Regarding the additional limitations of non-transitory computer readable medium, computer processor and computer database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of “receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company's prescription drug, any and all prescriptions for the prescription drug with the potential for abuse, misuse or diversion, the prescription drug sold or distributed under a single name in the United States; entering into the computer processor and the 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 14 and 15: Regarding the additional limitation “a gamma hydroxy butyrate (GHB) drug product” and “cataplexy”, the Examiner submits that this additional limitation merely adds field of use to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 10-15: Regarding the additional limitations of non-transitory computer readable medium, computer processor and computer database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, 
For independent claim 16, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A non-transitory computer-readable medium comprising instructions to control distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising: 
receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, any and all prescriptions for the company's prescription drug from any and all patients being prescribed the company's prescription drug, wherein the company's prescription drug has been manufactured at a single manufacturing site, and wherein the company's prescription drug has the potential for abuse, misuse or diversion; 
entering into the computer processor and the exclusive computer database information sufficient to identify the patient for whom the company's prescription drug was prescribed; 
entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers were authorized to prescribe the company's prescription drug; 
entering into and maintaining with the computer processor and the exclusive computer database any information that may suggest that a patient or a prescriber has abused, misused, or diverted the company's prescription drug; 
checking for abuse with the computer processor and the exclusive computer database by querying, monitoring, and verifying prescription data, patient data, and prescriber data to access relational data in the exclusive computer database relating to abuse, misuse, or diversion to determine whether investigable abuse, misuse, or diversion has occurred, and controlling the distribution of said prescription drug based upon the querying, monitoring, and verifying of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and authorizing filling of the prescription for the company's prescription drug if there is no record of an incident that may suggest abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer database indicates that any such incident has been investigated and found not to involve abuse, misuse or diversion; and 
providing the company's prescription drug to the patient in order to treat the patient with the company's prescription drug; 
wherein the company's prescription drug that has the potential for misuse, abuse or diversion is a gamma hydroxybutyrate (GHB) drug product; and 
wherein said GHB drug product treats cataplexy in said patient.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of “receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, any and all prescriptions for the company's prescription drug from any and all patients being prescribed the company's prescription drug, wherein the company's prescription drug has been manufactured at a single manufacturing site, and wherein the company's prescription drug has the potential for abuse, misuse or diversion; entering into the computer processor and the exclusive computer database information sufficient to identify the patient for whom the company's prescription drug was prescribed; entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers were authorized to prescribe the company's prescription drug; entering into and maintaining with the computer processor and the exclusive computer database any information that may suggest that a patient or a prescriber has abused, misused, or diverted the company's prescription drug”, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation “providing the company's prescription drug to the patient,” the Examiner submits that this additional limitation merely adds field of use to the at least one abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitation of “gamma hydroxybutyrate (GHB) drug product,” and “GHB drug product treats cataplexy”, the Examiner submits that this additional limitation merely adds field of use to the at least one abstract idea (see MPEP § 2106.05(h)).

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 17-19: Regarding the additional limitations of non-transitory computer-readable medium, computer processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 16-19 as a whole do not integrate the above-noted at least one abstract idea into a practical application.

For independent claim 20, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
a computer processor and an exclusive computer database, to control distribution of a single prescription drug that has a potential for misuse, abuse or diversion, comprising: 
receiving into the computer processor and the exclusive computer database of a company that obtained approval for distribution of the single prescription drug and storing in a computer memory of the company that obtained approval for distribution of the single prescription drug, any and all prescriptions for the single prescription drug received at a pharmacy and sold or distributed by the company that obtained approval for distribution of the single prescription drug, the single prescription drug having the potential for abuse, misuse or diversion, wherein the pharmacy is permitted to distribute the single prescription drug based on two or more of the following: processing of a prescription enrollment form for the single prescription drug; agreeing to document adverse events relating to the single prescription drug; providing educational materials relating to the single prescription drug; and verifying that the single prescription drug is medically necessary; 
entering into the computer processor and the computer memory information sufficient to identify the patient for whom the single prescription drug is prescribed; 
entering into the computer processor and the computer memory information sufficient to identify any and all physicians or other prescribers of the single prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the single prescription drug, including verifying that the any and all prescribers' drug enforcement agency (DEA) number and state license are current and that there are no pending disciplinary actions against the any and all prescribers; 
verifying two or more of the following with the computer processor prior to providing the single prescription drug to the patient: patient name; patient address; that the patient has received educational material regarding the single prescription drug; a quantity of the single prescription drug; and dosing directions for the single prescription drug; and 
entering into and maintaining with the computer processor and the computer memory any information that indicates that the patient or a prescriber has abused, misused, or diverted the single prescription drug; 
wherein the computer processor checks for abuse with the computer memory by processing and tracking prescription data, patient data, and prescriber data in the exclusive computer database relating to abuse, misuse, or diversion to determine whether investigable abuse, misuse, or diversion has occurred; and 
wherein the computer processor controls the distribution of the prescription drug based upon the processing and tracking of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and authorizes filling of the prescriptions for the single prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer memory indicates that such incident has been investigated, and the computer memory indicates that such incident does not involve abuse, misuse or diversion.
Regarding the additional limitations of computer processor and computer database, computer memory and the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of “receiving into the computer processor and the exclusive computer database of a company that obtained approval for distribution of the single prescription drug and storing in a computer memory of the company that obtained approval for distribution of the single prescription drug, any and all prescriptions for the single prescription drug received at a pharmacy and 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 25 and 26: Regarding the additional limitation “a gamma hydroxy butyrate (GHB) drug product” and “cataplexy”, the Examiner submits that this additional limitation merely adds insignificant 
Claims 21-24 do not have any additional limitations.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 20-26 as a whole do not integrate the above-noted at least one abstract idea into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 2, and analogous independent claim 9, 16, and 20, the additional limitations of non-transitory computer-readable medium, computer processor and computer database, amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). Regarding the additional limitations of “receiving into the computer processor and the exclusive computer database of a company that obtained approval for distribution of the single prescription drug and storing in a computer memory of the company that obtained approval for distribution of the single prescription drug, any and all prescriptions for the single prescription drug received at a pharmacy and sold or distributed by the company that obtained approval 
Thus, representative independent claim 2 and analogous and analogous independent claim 9, 16, and 20, do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding independent claim 16, the additional limitation of “providing the company's prescription drug to the patient,” which the Examiner submits that this additional limitation merely adds 
Still regarding independent claim 16, the additional limitation of “gamma hydroxybutyrate (GHB) drug product,” and “GHB drug product treats cataplexy”, which the Examiner submits that this additional limitation merely adds field of use to the at least one abstract idea (see MPEP § 2106.05(h)), the Examiner further submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding dependent claims 7, 8, 14, 15, 25, and 26, the additional limitation of “gamma hydroxy butyrate (GHB) drug product” and “cataplexy”, which the Examiner submits that this additional limitation merely adds field of use to the at least one abstract idea (see MPEP § 2106.05(h)), the Examiner further submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding dependent claims 10-15, 17-19, and 27, the additional limitations of non-transitory computer readable medium, computer processor and computer database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
The rest of the claims 3-6, 21-24, 28, and 30-32 do not have any additional elements.
Therefore, claims 2-28, and 30-32 are ineligible under 35 USC §101.

	
	
Claim Rejections - 35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 9-13, and 20-24, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,687,676 to Denny (“Denny”) in view of U.S. Patent No. 6,055,507 to Cunningham (“Cunningham”) and further in view of U.S. Patent No. 7,519,540 to Mayaud ("Mayaud"), and further in view of  “The controversy surrounding OxyContin abuse: issues and solutions, Therapeutics and Clinical Risk Management 2005:1(2) 77– 82” to Jayawant et al. (“Jayawant”).
Regarding claim 2, Denny discloses:
A method, using a computer processor and an exclusive computer database, to control a distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising (see Col. 3 line 21 “a prescription verification system 10”): 
receiving into the computer processor (see Col. 3 line 21 “a computer system”) and the exclusive computer database (see Col. 9 lines 11-12 “a database accessible by the host system 12”) that obtained approval for distribution of the prescription drug, for patients being prescribed the company's prescription drug, with the potential for abuse, misuse or diversion (Col. 4 lines 23-29 “Each of the plurality of member pharmacy systems 16 is capable of inputting prescription information representative of the prescription for the patient into the host system 12 and is also capable of receiving and inputting a confirmation code indicative of the prescription being filled into the host system 12 upon fulfilling the prescription.” And see Col. 8, lines 41-53 “Prescription information includes, but is not limited to, patient information such as name, address, telephone and social security number, the prescribed drug, the patient's condition intended to be treated, a dosage level for the prescribed drug, the drug label contents, and any applicable notes which are intended to appear on the label of the bottle, an identifying code uniquely associated with the health care provider, and a patient code uniquely associated with the patient.” Prescription data is entered into the database and being checked for validity and further decides approval for distribution or not); 
entering into the computer processor and the exclusive computer database information sufficient to identify the patients for whom the company's prescription drug is prescribed (see Col. 8, lines 41-53 “prescription information is entered into the host system 12. Prescription information includes, but is not limited to, patient information such as name, address, telephone and social security number, the prescribed drug, the patient's condition intended to be treated, a dosage level for the prescribed drug, the drug label contents, and any applicable notes which are intended to appear on the ); 
entering into the computer processor and the exclusive computer database information sufficient to identify physicians or other prescribers of the company's prescription drug and information to show that the physicians or other prescribers are authorized to prescribe the company's prescription drug (see Col. 7 lines 43-51 “When the requesting system requests access to the health care provider system 14 or the pharmacy system 16 services on the host system 12, the process branches to a step 158 as indicated by line 157 to verify that the requesting system is a valid health care provider system 14 or pharmacy system 16. The verification screen determines that the requesting system is a valid health care provider system 14 or pharmacy system 16, by using password protection or other security methods known in the art.”); and 
wherein the computer processor checks for abuse with the exclusive computer database by transforming prescription data, patient data, and prescriber data into one or more queries to access data in the exclusive computer database that relates to abuse, misuse, or diversion, the queries indicating whether investigatable abuse, misuse, or diversion has occurred (Col. 9, lines 33-48 “Thereafter, the host system 12 determines whether or not the data received is valid based upon querying the prescription database by a step 228, as indicated by a line 230. Where the information received from the pharmacy system 16 corresponds to prescription information maintained in the host system 12 database, the process branches to a step 234, indicated by a line 232, and transmits a signal to the health care provider 14 or pharmacy system 16 indicating that the prescription information entered is valid. However, where the information received from the pharmacy system 16 does not correspond to prescription information maintained in the host system 12 database, the process branches to a step 238, as indicated by a line 236, and transmits a signal to the health care provider system 14 or pharmacy system 16 indicating that the prescription information entered is invalid.”); and 
wherein the computer processor controls the distribution of the company's prescription drug based upon a transformation of the prescription data, patient data, and prescriber data in response to the checking for abuse, misuse, or diversion, and authorizes filling of a prescription for the company's prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the exclusive computer database indicates that such incident has been investigated, and the exclusive computer database indicates that such incident does not involve abuse, misuse or diversion (See Fig. 6 and Fig. 7 fill prescription. Also see Col. 9, lines 33-48 “Thereafter, the host system 12 determines whether or not the data received is valid based upon querying the prescription database by a step 228, as indicated by a line 230. Where the information received from the pharmacy system 16 corresponds to prescription information maintained in the host system 12 database, the process branches to a step 234, indicated by a line 232, and transmits a signal to the health care provider 14 or pharmacy system 16 indicating that the prescription information entered is valid. However, where the information received from the pharmacy system 16 does not correspond to prescription information maintained in the host system 12 database, the process branches to a step 238, as indicated by a line 236, and transmits a signal to the health care provider system 14 or pharmacy system 16 indicating that the prescription information entered is invalid.” When information is determined to be valid (no abuse, misuse or diversion), the system authorize filling of prescription. Also see Fig. 6 and 7 and Col. 7 lines 66- Col. 9 lines 3 “The determination at the verification step 158 that the requesting system is not a valid health care provider system 14 or pharmacy system 16 causes the process to return to step 154 which allows the requesting system to re-select host system 12 services as indicated by a line 180.” When the information is determined to be not valid, it returns back to the previous step for validation (investigation) and goes through the steps again for authorizing of prescription filling).


exclusive computer database of the company;
any and all patients being prescribed the company's prescription drug;
any and all physicians or other prescribers of the company's prescription drug;
any and all prescriptions for the company's prescription drug;
entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug;
However, Cunningham teaches that it was old and well known in the art of pharmaceutical product prescription tracking to include:
any and all patients being prescribed the company's prescription drug (See at least Col. 6 lines 41-42, 47-48, prescriber and pharmacy transactions are all monitored and recorded into the central database. Thus, all the patient information is recorded in the central database);
any and all physicians or other prescribers of the company's prescription drug (See at least Col. 6 lines 41-42, 47-48, prescriber and pharmacy transactions are all monitored and recorded into the central database. Thus, all the physician and prescriber information is recorded in the central database);
any and all prescriptions for the company's prescription drug (Cunningham teaches a method of tracking pharmaceutical trial product prescriptions by a central computing system where all the prescriptions of the trial product are being recorded in the central database. See at least Col. 6 lines 33-48) in order to more effectively, efficiently and practically manage distribution of prescribed pharmaceutical products (see Col. 2 lines 46-48 of Cunningham).
Therefore, it would have been obvious to one of ordinary skill in the art of pharmaceutical product prescription tracking before the effective filing date of the claimed invention to modify the method of Denny to include any and all patients being prescribed the company's prescription drug; any 
Mayaud teaches that it was old and well known in the art of prescription management to include:
entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug (Mayaud teaches a drug prescription management system where all the patient prescription information and relevant personal information including abuse behavior are recorded in the database. See at least Col. 42 line 65-Col. 43 line 4) in order to monitor abuse and take action to discourage abusers (see Col. 18 lines 23-24 of Mayaud).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription management before the effective filing date of the claimed invention to modify the method of Denny in view of Cunningham to include entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug as taught by Mayaud in order to monitor abuse and take action to discourage abusers.
Jayawant teaches that it was old and well known in the art of prescription abuse prevention to include: exclusive computer database of the company (see abstract, Purdue Pharma developed a database to identify OxyContin abusers throughout the nation. Also see Purdue Pharma retorts section on page 80, Purdue Pharma developed a national database for identifying and monitoring the abuse and diversion of OxyContin) in order to manage and prevent abuse of prescription drug (see abstract of Jayawant).


Regarding claim 3, Denny in view of Cunningham, Mayaud, Jayawant discloses the method of claim 2.
Denny further discloses:
The method of claim 2, comprising delivering the prescription drug to the patient in order to treat the patient with the prescription drug (see Fig. 6 and Fig. 7 filling prescription).
Regarding claim 4, Denny in view of Cunningham, Mayaud, Jayawant discloses the method of claim 2.
Denny further discloses:
The method of claim 2, wherein a pharmacy enters data into the exclusive computer database (see Col. 4 lines 23-29 “pharmacy systems 16 is capable of inputting prescription information representative of the prescription for the patient into the host system 12” and see Col. 9, lines 33-43 “the information received from the pharmacy system 16 corresponds to prescription information maintained in the host system 12 database”. The exclusive computer database is the database in the host system 12).
Regarding claim 5, Denny in view of Cunningham, Mayaud, Jayawant discloses the method of claim 2.
Denny further discloses:
The method of claim 2, comprising selectively blocking shipment of the prescription drug to the patient (See Fig. 6 and Fig. 7. Also see Col. 9, lines 33-48 “However, where the information received ).
Regarding claim 6, Denny in view of Cunningham, Mayaud, Jayawant discloses the method of claim 2.
Denny further discloses:
The method of claim 2, wherein an abuse pattern is associated with the patient, and shipment of the prescription drug is blocked based upon such association (see Fig. 6 and Fig. 7. Also see Col. 9, lines 33-48 “However, where the information received from the pharmacy system 16 does not correspond to prescription information maintained in the host system 12 database, the process branches to a step 238, as indicated by a line 236, and transmits a signal to the health care provider system 14 or pharmacy system 16 indicating that the prescription information entered is invalid.” When information associated with the patient is determined to be invalid, the system returns invalid and does not authorize filling of prescription).
Regarding claim 9, Denny discloses:
A non-transitory computer readable medium comprising instructions to control distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising (see Col. 3 line 21 “a prescription verification system 10”): 
receiving into a computer processor (see Col. 3 line 21 “a computer system”) and an exclusive computer database (see Col. 9 lines 11-12 “a database accessible by the host system 12”) that obtained approval for distribution of the prescription drug, for patients being prescribed the company's prescription drug, with the potential for abuse, misuse or diversion, the prescription drug sold or distributed under a single name in the United States (Col. 4 lines 23-29 “Each of the plurality of member pharmacy systems 16 is capable of inputting prescription information representative of the prescription for the patient into the host system 12 and is also capable of receiving and inputting a confirmation code indicative of the prescription being filled into the host system 12 upon fulfilling the prescription.” And see Col. 8, lines 41-53 “Prescription information includes, but is not limited to, patient information such as name, address, telephone and social security number, the prescribed drug, the patient's condition intended to be treated, a dosage level for the prescribed drug, the drug label contents, and any applicable notes which are intended to appear on the label of the bottle, an identifying code uniquely associated with the health care provider, and a patient code uniquely associated with the patient.” Prescription data is entered into the database and being checked for validity and further decides approval for distribution or not. The limitation of “the prescription drug sold or distributed under a single name in the United States” is an intended use/nonfunctional descriptive language and thus does not have any patentable weight); 
entering into the computer processor and the exclusive computer database information sufficient to identify the patient for whom said prescription drug was prescribed (Col. 8, lines 41-53 “prescription information is entered into the host system 12. Prescription information includes, but is not limited to, patient information such as name, address, telephone and social security number, the prescribed drug, the patient's condition intended to be treated, a dosage level for the prescribed drug, the drug label contents, and any applicable notes which are intended to appear on the label of the bottle, an identifying code uniquely associated with the health care provider, and a patient code uniquely associated with the patient.”); 
entering into the computer processor and the exclusive computer database information sufficient to identify physicians or other prescribers of said prescription drug and information to show that the physicians or other prescribers are authorized to prescribe said prescription drug (Col. 7 lines 43-51 “When the requesting system requests access to the health care provider system 14 or the pharmacy system 16 services on the host system 12, the process branches to a step 158 as indicated by line 157 to verify that the requesting system is a valid health care provider system 14 or pharmacy system 16. The verification screen determines that the requesting system is a valid health care provider system 14 or pharmacy system 16, by using password protection or other security methods known in the art.”); 
checking for abuse with the computer processor and the exclusive computer database by processing and tracking prescription data, patient data, and prescriber data to determine whether investigatable abuse, misuse, or diversion has occurred, and controlling the distribution of said prescription drug based upon the processing and tracking of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and authorizing filling of prescriptions for said prescription drug if there is no record of an incident that may suggest abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer database indicates that such incident has been investigated, and the computer database indicates that such incident does not involve abuse, misuse or diversion (see Fig. 6 and Fig. 7 and also see Col. 9, lines 33-48 “Thereafter, the host system 12 determines whether or not the data received is valid based upon querying the prescription database by a step 228, as indicated by a line 230. Where the information received from the pharmacy system 16 corresponds to prescription information maintained in the host system 12 database, the process branches to a step 234, indicated by a line 232, and transmits a signal to the health care provider 14 or pharmacy system 16 indicating that the prescription information entered is valid. However, where the information received from the pharmacy system 16 does not correspond to prescription information maintained in the host system 12 database, the process branches to a step 238, as indicated by a line 236, and transmits a signal to the health care ).
Denny does not explicitly teach:
exclusive computer database of the company;
any and all patients being prescribed the company's prescription drug;
any and all physicians or other prescribers of the company's prescription drug;
any and all prescriptions for the company's prescription drug;
entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug;
However, Cunningham teaches that it was old and well known in the art of pharmaceutical product prescription tracking to include:
any and all patients being prescribed the company's prescription drug (See at least Col. 6 lines 41-42, 47-48, prescriber and pharmacy transactions are all monitored and recorded into the central database. Thus, all the patient information is recorded in the central database);
any and all physicians or other prescribers of the company's prescription drug (See at least Col. 6 lines 41-42, 47-48, prescriber and pharmacy transactions are all monitored and recorded into the central database. Thus, all the physician and prescriber information is recorded in the central database);
any and all prescriptions for the company's prescription drug (Cunningham teaches a method of tracking pharmaceutical trial product prescriptions by a central computing system where all the prescriptions of the trial product are being recorded in the central database. See at least Col. 6 lines 33-48) in order to more effectively, efficiently and practically manage distribution of prescribed pharmaceutical products (see Col. 2 lines 46-48 of Cunningham).
Therefore, it would have been obvious to one of ordinary skill in the art of pharmaceutical product prescription tracking before the effective filing date of the claimed invention to modify the method of Denny to include any and all patients being prescribed the company's prescription drug; any and all physicians or other prescribers of the company's prescription drug; any and all prescriptions for the company's prescription drug as taught by Cunningham in order to more effectively, efficiently and practically manage distribution of prescribed pharmaceutical products.
Mayaud teaches that it was old and well known in the art of prescription management to include:
entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug (Mayaud teaches a drug prescription management system where all the patient prescription information and relevant personal information including abuse behavior are recorded in the database. See at least Col. 42 line 65-Col. 43 line 4) in order to monitor abuse and take action to discourage abusers (see Col. 18 lines 23-24 of Mayaud).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription management before the effective filing date of the claimed invention to modify the method of Denny in view of Cunningham to include entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, 
Jayawant teaches that it was old and well known in the art of prescription abuse prevention to include: exclusive computer database of the company (see abstract, Purdue Pharma developed a database to identify OxyContin abusers throughout the nation. Also see Purdue Pharma retorts section on page 80, Purdue Pharma developed a national database for identifying and monitoring the abuse and diversion of OxyContin) in order to manage and prevent abuse of prescription drug (see abstract of Jayawant).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription abuse prevention before the effective filing date of the claimed invention to modify the method of Denny in view of Mayaud, Cunningham to include exclusive computer database of the company as taught by Jayawant in order to manage and prevent abuse of prescription drug.
Regarding claim 10, Denny in view of Cunningham, Mayaud, Jayawant discloses the medium of claim 9.
Denny further discloses:
The non-transitory computer-readable medium of claim 9, comprising instructions for delivering the prescription drug to the patient in order to treat the patient with the prescription drug (see Fig. 6 and Fig. 7 filling prescription).
Regarding claim 11, Denny in view of Cunningham, Mayaud, Jayawant discloses the medium of claim 9.
Denny further discloses:
The non-transitory computer-readable medium of claim 9, comprising instructions for an exclusive central pharmacy to enter data into the exclusive computer database (see Col. 4 lines 23-29 “pharmacy systems 16 is capable of inputting prescription information representative of the prescription ).
Regarding claim 12, Denny in view of Cunningham, Mayaud, Jayawant discloses the medium of claim 9.
Denny further discloses:
The non-transitory computer-readable medium of claim 9, comprising instructions for selectively blocking shipment of the prescription drug to the patient. (See Fig. 6 and Fig. 7. Also see Col. 9, lines 33-48 “However, where the information received from the pharmacy system 16 does not correspond to prescription information maintained in the host system 12 database, the process branches to a step 238, as indicated by a line 236, and transmits a signal to the health care provider system 14 or pharmacy system 16 indicating that the prescription information entered is invalid.” When information is determined to be invalid, the system returns invalid and does not authorize filling of prescription).
Regarding claim 13, Denny in view of Cunningham, Mayaud, Jayawant discloses the medium of claim 9.
Denny further discloses:
The non-transitory computer-readable medium of claim 9, comprising instructions for associating an abuse pattern with the patient, and comprising instruction for blocking shipment of the prescription drug based upon such association (see Fig. 6 and Fig. 7. Also see Col. 9, lines 33-48 “However, where the information received from the pharmacy system 16 does not correspond to prescription information maintained in the host system 12 database, the process branches to a step 238, as indicated by a line 236, and transmits a signal to the health care provider system 14 or pharmacy system 16 indicating that the prescription information entered is invalid.” When information associated ).
Regarding claim 20, Denny discloses:
A method, using a computer processor and an exclusive computer database, to control distribution of a single prescription drug that has a potential for misuse, abuse or diversion, comprising (see Col. 3 line 21 “a prescription verification system 10”):
receiving into the computer processor (see Col. 3 line 21 “a computer system”) and the exclusive computer database (see Col. 9 lines 11-12 “a database accessible by the host system 12”) that obtained approval for distribution of the single prescription drug and storing in a computer memory of the company that obtained approval for distribution of the single prescription drug, received at a pharmacy and sold or distributed by the company that obtained approval for distribution of the single prescription drug, the single prescription drug having the potential for abuse, misuse or diversion, wherein the pharmacy is permitted to distribute the single prescription drug based on two or more of the following: processing of a prescription enrollment form for the single prescription drug; agreeing to document adverse events relating to the single prescription drug; providing educational materials relating to the single prescription drug; and verifying that the single prescription drug is medically necessary (Col. 4 lines 23-29 “Each of the plurality of member pharmacy systems 16 is capable of inputting prescription information representative of the prescription for the patient into the host system 12 and is also capable of receiving and inputting a confirmation code indicative of the prescription being filled into the host system 12 upon fulfilling the prescription.” And see Col. 8, lines 41-53 “Prescription information includes, but is not limited to, patient information such as name, address, telephone and social security number, the prescribed drug, the patient's condition intended to be treated, a dosage level for the prescribed drug, the drug label contents, and any applicable notes which are intended to appear on the label of the bottle, an identifying code uniquely associated with the health care provider, ); 
entering into the computer processor and the computer memory information sufficient to identify the patient for whom the single prescription drug is prescribed (Col. 8, lines 41-53 “prescription information is entered into the host system 12. Prescription information includes, but is not limited to, patient information such as name, address, telephone and social security number, the prescribed drug, the patient's condition intended to be treated, a dosage level for the prescribed drug, the drug label contents, and any applicable notes which are intended to appear on the label of the bottle, an identifying code uniquely associated with the health care provider, and a patient code uniquely associated with the patient.”); 
entering into the computer processor and the computer memory information sufficient to identify physicians or other prescribers of the single prescription drug and information to show that the physicians or other prescribers are authorized to prescribe the single prescription drug, including verifying that the prescribers' drug enforcement agency (DEA) number and state license are current and that there are no pending disciplinary actions against the any and all prescribers (Col. 7 lines 43-51 “When the requesting system requests access to the health care provider system 14 or the pharmacy system 16 services on the host system 12, the process branches to a step 158 as indicated by line 157 to verify that the requesting system is a valid health care provider system 14 or pharmacy system 16. The verification screen determines that the requesting system is a valid health care provider system 14 or pharmacy system 16, by using password protection or other security methods known in the art.” And Col. 10 lines 16-17 “the physician's Drug Enforcement Agency (DEA) number”. The system verify if a valid physician or prescriber is authorized to prescribe the prescription drug by verifying physician’s DEA number); 
verifying two or more of the following with the computer processor prior to providing the single prescription drug to the patient: patient name; patient address; that the patient has received educational material regarding the single prescription drug; a quantity of the single prescription drug; and dosing directions for the single prescription drug; and (Col. 9, lines 33-43 “Thereafter, the host system 12 determines whether or not the data received is valid based upon querying the prescription database by a step 228, as indicated by a line 230. Where the information received from the pharmacy system 16 corresponds to prescription information maintained in the host system 12 database, the process branches to a step 234, indicated by a line 232, and transmits a signal to the health care provider 14 or pharmacy system 16 indicating that the prescription information entered is valid.” And Col. 8, lines 41-53 “In response to the health care provider system 14 or the pharmacy system 16 selecting the new prescription option 166, the process branches to the step 204, as indicated by a line 202, wherein prescription information is entered into the host system 12. Prescription information includes, but is not limited to, patient information such as name, address, telephone and social security number, the prescribed drug, the patient's condition intended to be treated, a dosage level for the prescribed drug, the drug label contents, and any applicable notes which are intended to appear on the label of the bottle, an identifying code uniquely associated with the health care provider, and a patient code uniquely associated with the patient.” Prescription information includes patient name and address);
wherein the computer processor checks for abuse with the computer memory by processing and tracking prescription data, patient data, and prescriber data in the exclusive computer database relating to abuse, misuse, or diversion to determine whether investigable abuse, misuse, or diversion has occurred; and (Col. 9, lines 33-48 “Thereafter, the host system 12 determines whether or not the data received is valid based upon querying the prescription database by a step 228, as indicated by a line 230. Where the information received from the pharmacy system 16 corresponds to prescription )
wherein the computer processor controls the distribution of the prescription drug based upon the processing and tracking of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and authorizes filling of the prescriptions for the single prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer memory indicates that such incident has been investigated, and the computer memory indicates that such incident does not involve abuse, misuse or diversion (See Fig. 6 and Fig. 7 fill prescription. Also see Col. 9, lines 33-48 “Thereafter, the host system 12 determines whether or not the data received is valid based upon querying the prescription database by a step 228, as indicated by a line 230. Where the information received from the pharmacy system 16 corresponds to prescription information maintained in the host system 12 database, the process branches to a step 234, indicated by a line 232, and transmits a signal to the health care provider 14 or pharmacy system 16 indicating that the prescription information entered is valid. However, where the information received from the pharmacy system 16 does not correspond to prescription information maintained in the host system 12 database, the process branches to a step 238, as indicated by a line 236, and transmits a signal to the health care provider system 14 or pharmacy system 16 indicating that the prescription information entered is invalid.” When information is determined to be valid (no abuse, misuse or diversion), the system authorize filling of ).
Denny does not explicitly teach:
Denny does not explicitly teach:
exclusive computer database of the company;
any and all physicians or other prescribers of the company's prescription drug;
any and all prescriptions for the company's prescription drug;
entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug.
However, Cunningham teaches that it was old and well known in the art of pharmaceutical product prescription tracking to include:
any and all physicians or other prescribers of the company's prescription drug (See at least Col. 6 lines 41-42, 47-48, prescriber and pharmacy transactions are all monitored and recorded into the central database. Thus, all the physician and prescriber information is recorded in the central database);
any and all prescriptions for the company's prescription drug (Cunningham teaches a method of tracking pharmaceutical trial product prescriptions by a central computing system where all the prescriptions of the trial product are being recorded in the central database. See at least Col. 6 lines 33-48) in order to more effectively, efficiently and practically manage distribution of prescribed pharmaceutical products (see Col. 2 lines 46-48 of Cunningham).

Mayaud teaches that it was old and well known in the art of prescription management to include:
entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug (Mayaud teaches a drug prescription management system where all the patient prescription information and relevant personal information including abuse behavior are recorded in the database. See at least Col. 42 line 65-Col. 43 line 4) in order to monitor abuse and take action to discourage abusers (see Col. 18 lines 23-24 of Mayaud).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription management before the effective filing date of the claimed invention to modify the method of Denny in view of Cunningham to include entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug as taught by Mayaud in order to monitor abuse and take action to discourage abusers.
Jayawant teaches that it was old and well known in the art of prescription abuse prevention to include: exclusive computer database of a company (see abstract, Purdue Pharma developed a database to identify OxyContin abusers throughout the nation. Also see Purdue Pharma retorts section on page 80, Purdue Pharma developed a national database for identifying and monitoring the abuse and ) in order to manage and prevent abuse of prescription drug (see abstract of Jayawant).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription abuse prevention before the effective filing date of the claimed invention to modify the method of Denny in view of Mayaud, Cunningham to include exclusive computer database of the company as taught by Jayawant in order to manage and prevent abuse of prescription drug.

Regarding claim 21, Denny in view of Cunningham, Mayaud, Jayawant discloses the method of claim 20.
Denny further discloses a method:
The method of claim 20, comprising delivering the single prescription drug to the patient in order to treat the patient with the single prescription drug (see Fig. 6 and Fig. 7 filling prescription).
Regarding claim 22, Denny in view of Cunningham and further in view of Mayaud discloses the method of claim 20.
Denny further discloses a method:
The method of claim 20, wherein there is an exclusive central pharmacy that enters data into the computer memory (see Col. 4 lines 23-29 “pharmacy systems 16 is capable of inputting prescription information representative of the prescription for the patient into the host system 12” and see Col. 9, lines 33-43 “the information received from the pharmacy system 16 corresponds to prescription information maintained in the host system 12 database”. There is a central pharmacy that enters data into the database).
Regarding claim 23, Denny in view of Cunningham, Mayaud, Jayawandiscloses the method of claim 20.
Denny further discloses:
The method of claim 20, comprising selectively blocking shipment of the single prescription drug to the patient (See Fig. 6 and Fig. 7. Also see Col. 9, lines 33-48 “However, where the information received from the pharmacy system 16 does not correspond to prescription information maintained in the host system 12 database, the process branches to a step 238, as indicated by a line 236, and transmits a signal to the health care provider system 14 or pharmacy system 16 indicating that the prescription information entered is invalid.” When information is determined to be invalid, the system returns invalid and does not authorize filling of prescription).
Regarding claim 24, Denny in view of Cunningham, Mayaud, Jayawan discloses the method of claim 20.
Denny further discloses:
The method of claim 20, wherein an abuse pattern is associated with the patient, and shipment of the single prescription drug is blocked based upon such association (see Fig. 6 and Fig. 7. Also see Col. 9, lines 33-48 “However, where the information received from the pharmacy system 16 does not correspond to prescription information maintained in the host system 12 database, the process branches to a step 238, as indicated by a line 236, and transmits a signal to the health care provider system 14 or pharmacy system 16 indicating that the prescription information entered is invalid.” When information associated with the patient is determined to be invalid, the system returns invalid and does not authorize filling of prescription).

Regarding claim 30, Denny in view of Cunningham, Mayaud, Jayawan discloses the method of claim 2.
Denny further discloses a method:
The method of claim 2, comprising generating periodic reports to evaluate potential diversion patterns (see Col. 10 lines 5-15 “Where it is determined that the health care provider system 14 or the to evaluate potential diversion patterns” is a recitation of intended use and does not have any patentable weight, and the method disclosed is capable of being used to evaluate potential diversion patterns).	
Claims 7, 8, 14-19, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,687,676 to Denny (“Denny”) in view of U.S. Patent No. 6,055,507 to Cunningham (“Cunningham”), in view of U.S. Patent No. 7,519,540 to Mayaud ("Mayaud"), in view of GHB: a new and novel drug of abuse to Nicholson et al ("Nicholson"), and further in view of  “The controversy surrounding OxyContin abuse: issues and solutions, Therapeutics and Clinical Risk Management 2005:1(2) 77– 82” to Jayawant et al. (“Jayawant”).     
Regarding claim 7, Denny in view of Cunningham, Mayaud, Jayawant discloses the method of claim 2. 
Denny does not explicitly teach:
The method of claim 2, wherein the prescription drug comprises a gamma hydroxy butyrate (GHB) drug product. 
However, Nicholson teaches that it was known in the prescription abuse prevention art at the time of filing to include: 
wherein the single prescription drug comprises a gamma hydroxy butyrate (GHB) drug product (see abstract “There has been increasing attention in the United States to problems of abuse of gamma-hydroxybutyrate (GHB), with some evidence for problems in other parts of the world as well”). Gamma 
Therefore, it would have been obvious to one of ordinary skill in the art of prescription abuse prevention before the effective filing date of the claimed invention to modify the method of Denny to include a gamma hydroxy butyrate (GHB) drug product as taught by Nicholson in order to prevent abuse of gamma hydroxy butyrate (GHB).  
Regarding claim 8, Denny in view of Cunningham, Mayaud, Nicholson, Jayawant discloses the method of claim 7. 
Denny does not explicitly teach:
The method of claim 7, wherein said GHB drug product treats cataplexy in the patient.
However, Nicholson teaches that it was known in the prescription abuse prevention art at the time of filing to include: 
wherein said GHB drug product treats cataplexy in said patient (see section 6.2 sleep aid “GHB has been examined in clinical trials for treatment of narcolepsy and found to be safe and effective in reducing cataplexy, daytime sleepiness and hypnagogic hallucinations…… The only Treatment Investigational New Drug currently approved by the FDA in the US is held by Orphan Medical, Inc. (Minnetonka, MN) who are developing GHB (Xyrem®) for treatment of narcolepsy under the FDA's orphan drug program”). Gamma Hydroxy Butyrate (GHB) is approved in order to treat cataplexy (see section 6.2 of Nicholson).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription abuse prevention before the effective filing date of the claimed invention to modify the method of Denny to include a gamma hydroxy butyrate (GHB) drug product in treating cataplexy as taught by Nicholson in order to prevent abuse of gamma hydroxy butyrate (GHB) in treating of cataplexy.  

Denny does not explicitly teach:
The non-transitory computer-readable medium of claim 9, wherein the prescription drug comprises a gamma hydroxy butyrate (GHB) drug product.
However, Nicholson teaches that it was known in the prescription abuse prevention art at the time of filing to include: 
wherein the single prescription drug comprises a gamma hydroxy butyrate (GHB) drug product (see abstract “There has been increasing attention in the United States to problems of abuse of gamma-hydroxybutyrate (GHB), with some evidence for problems in other parts of the world as well”). Gamma Hydroxy Butyrate (GHB) has a potential of abuse thus need to be controlled in order to prevent abuse (abstract of Nicholson).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription abuse prevention before the effective filing date of the claimed invention to modify the medium of Denny to include a gamma hydroxy butyrate (GHB) drug product as taught by Nicholson in order to prevent abuse of gamma hydroxy butyrate (GHB).  
Regarding claim 15, Denny in view of Cunningham, Mayaud, Nicholson, Jayawant discloses the medium of claim 14. 
Denny does not explicitly teach:
The non-transitory computer-readable medium of claim 14, wherein said GHB drug product treats cataplexy in said patient.
However, Nicholson teaches that it was known in the prescription abuse prevention art at the time of filing to include: 
wherein said GHB drug product treats cataplexy in said patient (see section 6.2 sleep aid “GHB has been examined in clinical trials for treatment of narcolepsy and found to be safe and effective in reducing cataplexy, daytime sleepiness and hypnagogic hallucinations…… The only Treatment Investigational New Drug currently approved by the FDA in the US is held by Orphan Medical, Inc. (Minnetonka, MN) who are developing GHB (Xyrem®) for treatment of narcolepsy under the FDA's orphan drug program”). Gamma Hydroxy Butyrate (GHB) is approved in order to treat cataplexy (see section 6.2 of Nicholson).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription abuse prevention before the effective filing date of the claimed invention to modify the medium of Denny to include a gamma hydroxy butyrate (GHB) drug product in treating cataplexy as taught by Nicholson in order to prevent abuse of gamma hydroxy butyrate (GHB) in treating of cataplexy.  
Regarding claim 16, Denny discloses:
A non-transitory computer-readable medium comprising instructions to control distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising (see Col. 3 line 21 “a prescription verification system 10”): 
receiving into a computer processor (see Col. 3 line 21 “a computer system”) and an exclusive computer database (see Col. 9 lines 11-12 “a database accessible by the host system 12”) that obtained approval for distribution of the prescription drug, from patients being prescribed the company's prescription drug, wherein the company's prescription drug has been manufactured at a single manufacturing site, and wherein the company's prescription drug has the potential for abuse, misuse or diversion (Col. 4 lines 23-29 “Each of the plurality of member pharmacy systems 16 is capable of inputting prescription information representative of the prescription for the patient into the host system 12 and is also capable of receiving and inputting a confirmation code indicative of the prescription being ); 
entering into the computer processor and the exclusive computer database information sufficient to identify the patient for whom the company's prescription drug was prescribed (Col. 8, lines 41-53 “prescription information is entered into the host system 12. Prescription information includes, but is not limited to, patient information such as name, address, telephone and social security number, the prescribed drug, the patient's condition intended to be treated, a dosage level for the prescribed drug, the drug label contents, and any applicable notes which are intended to appear on the label of the bottle, an identifying code uniquely associated with the health care provider, and a patient code uniquely associated with the patient.”); 
entering into the computer processor and the exclusive computer database information sufficient to identify physicians or other prescribers of the company's prescription drug and information to show that the physicians or other prescribers were authorized to prescribe the company's prescription drug (Col. 7 lines 43-51 “When the requesting system requests access to the health care provider system 14 or the pharmacy system 16 services on the host system 12, the process branches to a step 158 as indicated by line 157 to verify that the requesting system is a valid health care provider system 14 or pharmacy system 16. The verification screen determines that the requesting system is a valid health care provider system 14 or pharmacy system 16, by using password protection or other security methods known in the art.”); 
checking for abuse with the computer processor and the exclusive computer database by querying, monitoring, and verifying prescription data, patient data, and prescriber data to access relational data in the exclusive computer database relating to abuse, misuse, or diversion to determine whether investigatable abuse, misuse, or diversion has occurred, and controlling the distribution of said prescription drug based upon the querying, monitoring, and verifying of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and authorizing filling of the prescription for the company's prescription drug if there is no record of an incident that may suggest abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer database indicates that any such incident has been investigated and found not to involve abuse, misuse or diversion (see Fig. 6 and Fig. 7 and also see Col. 9, lines 33-48 “Thereafter, the host system 12 determines whether or not the data received is valid based upon querying the prescription database by a step 228, as indicated by a line 230. Where the information received from the pharmacy system 16 corresponds to prescription information maintained in the host system 12 database, the process branches to a step 234, indicated by a line 232, and transmits a signal to the health care provider 14 or pharmacy system 16 indicating that the prescription information entered is valid. However, where the information received from the pharmacy system 16 does not correspond to prescription information maintained in the host system 12 database, the process branches to a step 238, as indicated by a line 236, and transmits a signal to the health care provider system 14 or pharmacy system 16 indicating that the prescription information entered is invalid.” When information is determined to be valid (no abuse, misuse or diversion), the system authorize filling of prescription. Also see Fig. 6 and 7 and Col. 7 lines 66- Col. 9 lines 3 “The determination at the verification step 158 that the requesting system is not a valid health care provider system 14 or pharmacy system 16 causes the process to return to step 154 which allows the requesting system to re-select host system 12 services as indicated by a line 180.” When the information is ); and 
providing the company's prescription drug to the patient in order to treat the patient with the company's prescription drug (see Fig. 6 and Fig. 7 filling prescription).
Denny does not explicitly teach:
exclusive computer database of the company;
any and all patients being prescribed the company's prescription drug;
any and all physicians or other prescribers of the company's prescription drug;
any and all prescriptions for the company's prescription drug;
entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug;
wherein the company's prescription drug that has the potential for misuse, abuse or diversion is a gamma hydroxybutyrate (GHB) drug product; and 
wherein said GHB drug product treats cataplexy in said patient.
However, Cunningham teaches that it was old and well known in the art of pharmaceutical product prescription tracking to include:
any and all patients being prescribed the company's prescription drug (See at least Col. 6 lines 41-42, 47-48, prescriber and pharmacy transactions are all monitored and recorded into the central database. Thus, all the patient information is recorded in the central database);
any and all physicians or other prescribers of the company's prescription drug (See at least Col. 6 lines 41-42, 47-48, prescriber and pharmacy transactions are all monitored and recorded into the central database. Thus, all the physician and prescriber information is recorded in the central database);
any and all prescriptions for the company's prescription drug (Cunningham teaches a method of tracking pharmaceutical trial product prescriptions by a central computing system where all the prescriptions of the trial product are being recorded in the central database. See at least Col. 6 lines 33-48) in order to more effectively, efficiently and practically manage distribution of prescribed pharmaceutical products (see Col. 2 lines 46-48 of Cunningham).
Therefore, it would have been obvious to one of ordinary skill in the art of pharmaceutical product prescription tracking before the effective filing date of the claimed invention to modify the method of Denny to include any and all patients being prescribed the company's prescription drug; any and all physicians or other prescribers of the company's prescription drug; any and all prescriptions for the company's prescription drug as taught by Cunningham in order to more effectively, efficiently and practically manage distribution of prescribed pharmaceutical products.
Mayaud teaches that it was old and well known in the art of prescription management to include:
entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug (Mayaud teaches a drug prescription management system where all the patient prescription information and relevant personal information including abuse behavior are recorded in the database. See at least Col. 42 line 65-Col. 43 line 4) in order to monitor abuse and take action to discourage abusers (see Col. 18 lines 23-24 of Mayaud).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription management before the effective filing date of the claimed invention to modify the method of Denny in view of Cunningham to include entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, 
Nicholson teaches that it was known in the prescription abuse prevention art at the time of filing to include: 
wherein the company's prescription drug that has the potential for misuse, abuse or diversion is a gamma hydroxybutyrate (GHB) drug product (see abstract “There has been increasing attention in the United States to problems of abuse of gamma-hydroxybutyrate (GHB), with some evidence for problems in other parts of the world as well”); and 
wherein said GHB drug product treats cataplexy in said patient (see section 6.2 sleep aid “GHB has been examined in clinical trials for treatment of narcolepsy and found to be safe and effective in reducing cataplexy, daytime sleepiness and hypnagogic hallucinations…… The only Treatment Investigational New Drug currently approved by the FDA in the US is held by Orphan Medical, Inc. (Minnetonka, MN) who are developing GHB (Xyrem®) for treatment of narcolepsy under the FDA's orphan drug program”).
Gamma Hydroxy Butyrate (GHB) is approved to treat cataplexy and in order to treat cataplexy has a potential of abuse thus need to be controlled in order to prevent abuse (see abstract and section 6.2 of Nicholson).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription abuse prevention before the effective filing date of the claimed invention to modify the medium of Denny in view of Cunningham and further in view of Mayaud to include a gamma hydroxy butyrate (GHB) drug product for treating cataplexy as taught by Nicholson in order to prevent abuse of gamma hydroxy butyrate (GHB).  
Jayawant teaches that it was old and well known in the art of prescription abuse prevention to include: exclusive computer database of the company (see abstract, Purdue Pharma developed a ) in order to manage and prevent abuse of prescription drug (see abstract of Jayawant).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription abuse prevention before the effective filing date of the claimed invention to modify the method of Denny in view of Mayaud, Cunningham to include exclusive computer database of the company as taught by Jayawant in order to manage and prevent abuse of prescription drug.
Regarding claim 17, Denny in view of Cunningham, Mayaud, Nicholson, Jayawant discloses the medium of claim 16. 
Denny further discloses:
The non-transitory computer-readable medium of claim 16, comprising instructions for an exclusive central pharmacy to enter data into the exclusive computer database (see Col. 4 lines 23-29 “pharmacy systems 16 is capable of inputting prescription information representative of the prescription for the patient into the host system 12” and see Col. 9, lines 33-43 “the information received from the pharmacy system 16 corresponds to prescription information maintained in the host system 12 database”. There is a central pharmacy that enters data into the exclusive database of host system 12).
Regarding claim 18, Denny in view of Cunningham, Mayaud, Nicholson, Jayawant discloses the medium of claim 16.
Denny further discloses:
The non-transitory computer-readable medium of claim 16, comprising instructions for selectively blocking shipment of the prescription drug to the patient. (See Fig. 6 and Fig. 7. Also see Col. 9, lines 33-48 “However, where the information received from the pharmacy system 16 does not correspond to prescription information maintained in the host system 12 database, the process ).
Regarding claim 19, Denny in view of Cunningham, Mayaud, Nicholson, Jayawant discloses the medium of claim 16.
Denny further discloses:
The non-transitory computer-readable medium of claim 16, comprising instructions for associating an abuse pattern with the patient, and comprising instructions for blocking shipment of the prescription drug based upon such association (see Fig. 6 and Fig. 7. Also see Col. 9, lines 33-48 “However, where the information received from the pharmacy system 16 does not correspond to prescription information maintained in the host system 12 database, the process branches to a step 238, as indicated by a line 236, and transmits a signal to the health care provider system 14 or pharmacy system 16 indicating that the prescription information entered is invalid.” When information associated with the patient is determined to be invalid, the system returns invalid and does not authorize filling of prescription).
Regarding claim 25, Denny in view of Cunningham, Mayaud, Jayawant discloses the method of claim 20. 
Denny does not explicitly teach:
The method of claim 20, wherein the single prescription drug comprises a gamma hydroxy butyrate (GHB) drug product. 
However, Nicholson teaches that it was known in the prescription abuse prevention art at the time of filing to include: 
wherein the single prescription drug comprises a gamma hydroxy butyrate (GHB) drug product (see abstract “There has been increasing attention in the United States to problems of abuse of gamma-hydroxybutyrate (GHB), with some evidence for problems in other parts of the world as well”). Gamma Hydroxy Butyrate (GHB) has a potential of abuse thus need to be controlled in order to prevent abuse (abstract of Nicholson).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription abuse prevention before the effective filing date of the claimed invention to modify the method of Denny in view of Cunningham and further in view of Mayaud to include a gamma hydroxy butyrate (GHB) drug product as taught by Nicholson in order to prevent abuse of gamma hydroxy butyrate (GHB).  
Regarding claim 26, Denny in view of Cunningham, Mayaud, Nicholson, Jayawant discloses the method of claim 25. 
Denny does not explicitly teach:
The method of claim 25, wherein said GHB drug product treats cataplexy in said patient.
However, Nicholson teaches that it was known in the prescription abuse prevention art at the time of filing to include: 
wherein said GHB drug product treats cataplexy in said patient (see section 6.2 sleep aid “GHB has been examined in clinical trials for treatment of narcolepsy and found to be safe and effective in reducing cataplexy, daytime sleepiness and hypnagogic hallucinations…… The only Treatment Investigational New Drug currently approved by the FDA in the US is held by Orphan Medical, Inc. (Minnetonka, MN) who are developing GHB (Xyrem®) for treatment of narcolepsy under the FDA's orphan drug program”). Gamma Hydroxy Butyrate (GHB) is approved in order to treat cataplexy (see section 6.2 of Nicholson).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription abuse prevention before the effective filing date of the claimed invention to modify the method of Denny in .  
Claims 27, 28 , 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,687,676 to Denny (“Denny”) in view of U.S. Patent No. 6,055,507 to Cunningham (“Cunningham”), in view of U.S. Patent No. 7,519,540 to Mayaud ("Mayaud"), in view of U.S. Pat. Pub. No. 2002/0042762 to McQuade et al. (McQuade), and further in view of  “The controversy surrounding OxyContin abuse: issues and solutions, Therapeutics and Clinical Risk Management 2005:1(2) 77– 82” to Jayawant et al. (“Jayawant”).
Regarding claim 27, Denny in view of Cunningham, Mayaud, Jayawant discloses the method of claim 2.
Denny does not explicitly teach:
The method of claim 2, comprising identifying, with the computer processor, information relating to the prescriptions and the information relating to the patient, and using the information for reconciling inventory for the company's prescription drug before shipments for a time period are sent.
However, McQuade teaches that it was known in the prescription management art at the time of filing to include: 
identifying, with the computer processor, information relating to the prescriptions and the information relating to the patient, and using the information for reconciling inventory for the company's prescription drug before shipments for a time period are sent (see [48] “a representative transacts in real-time, providing not only real-time data on the transaction time/place, but also providing up to the minute information on the validity of current practitioner information, as well as real-time inventory adjustment”). Inventory is managed in real time in order to timely updating and sharing data (see [25] and [82] of McQuade).

Regarding claim 28, Denny in view of Cunningham, Mayaud, Jayawant discloses the method of claim 2.
Denny further discloses:
The method of claim 2, wherein the exclusive computer database is associated with an exclusive central pharmacy (see Col. 4 lines 23-29 “pharmacy systems 16 is capable of inputting prescription information representative of the prescription for the patient into the host system 12” and see Col. 9, lines 33-43 “the information received from the pharmacy system 16 corresponds to prescription information maintained in the host system 12 database”. Database is associated with the pharmacy system 16).
Denny does not explicitly teach:
wherein inventory of the prescription drug is owned by the company, and wherein the inventory is consigned to the exclusive central pharmacy and managed by the exclusive central pharmacy.
However, McQuade teaches that it was known in the prescription management art at the time of filing to include: 
wherein inventory of the prescription drug is owned by the company, and wherein the inventory is consigned to the exclusive central pharmacy and managed by the exclusive central pharmacy (see [46] “This pseudo-key corresponds to a record in a centrally located product database, identifying the product, NDC code, lot#, quantity, expiration date, as well as any other pertinent information. This bar coded product information is linked to the……inventory” and “Quantities sampled 
Therefore, it would have been obvious to one of ordinary skill in the art of prescription abuse prevention before the effective filing date of the claimed invention to modify the method of Denny in view of Cunningham and further in view of Mayaud to include prescription drug inventory managed by central database as taught by McQuade in order to timely updating and sharing information.  
Regarding claim 31, Denny in view of Cunningham, Mayaud, Jayawant discloses the method of claim 2.
Denny does not explicitly teach:
The method of claim 2, wherein the exclusive computer database of the company that obtained approval for distribution of the prescription drug is the only database in existence for the company's prescription drug, such that all prescriptions for the company's prescription drug are processed only by the exclusive computer database of the company.
However, McQuade teaches that it was known in the prescription management art at the time of filing to include: 
the exclusive computer database is the only database (see [46] “This pseudo-key corresponds to a record in a centrally located product database, identifying the product, NDC code, lot#, quantity, expiration date, as well as any other pertinent information. This bar coded product information is linked to the……inventory”). Central database is the only database in order to timely updating and sharing data (see [82] of McQuade).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription abuse prevention before the effective filing date of the claimed invention to modify the method of Denny in .  
Claims 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,687,676 to Denny (“Denny”) in view of U.S. Patent No. 6,055,507 to Cunningham (“Cunningham”), in view of U.S. Patent No. 7,519,540 to Mayaud ("Mayaud"), in view of U.S. Pat. Pub. No. 2003/0229519 to Eidex et al. (“Eidex”), and further in view of “The controversy surrounding OxyContin abuse: issues and solutions, Therapeutics and Clinical Risk Management 2005:1(2) 77– 82” to Jayawant et al. (“Jayawant”).
Regarding claim 32, Denny in view of Cunningham, Mayaud, Jayawant discloses the method of claim 2.
Denny does not explicitly teach:
The method of claim 2, comprising determining that a patient is unable to pay for the prescription drug, and determining whether third party funds are available to pay for the prescription drug.
However, Eidex teaches that it was known in the prescription abuse prevention art at the time of filing to include: 
determining that a patient is unable to pay for the prescription drug, and determining whether third party funds are available to pay for the prescription drug (see [28] “A payer may be an insurance company, a financial institution or another financial service provider.” And [30] “the host server 104 may serve as a clearinghouse for multiple payer systems 108. As noted above, payer systems 108 may include systems operated by insurance companies, financial institutions and other financial service providers. In its capacity as a clearinghouse, the host server 104 is operable to parse prescription claim transactions and forward them to the appropriate payer system 108 for processing. Approval, authorization or rejection messages may be returned to the host server 104 from the payer systems 108 
Therefore, it would have been obvious to one of ordinary skill in the art of prescription abuse prevention before the effective filing date of the claimed invention to modify the method of Denny in view of Cunningham, Mayaud, Jayawant to include determining payer for prescription as taught by Eidex in order to prevent drug fraud and abuse.

	Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
de la Huerga (U.S. Patent No. 7810726) discloses pharmaceutical company manages its own database for its own medications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/M.W./Examiner, Art Unit 3686       

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686